Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 11, and 16 – 17 are newly canceled.
Claims 1 – 10, 12 – 15, and 18 – 20 are pending and are examined as following.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55: CN 201720340935.3, with filing date 2017/03/31.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/18/2019, and 02/07/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “A electric cooker”, line 1 should be modified to recite “An electric cooker”; the limitation “configured to weigh weight of the cooker body”, line 4 should be modified to recite “configured to weigh a weight of the cooker body”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 10, 12 – 15, and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 – 10, 12 – 15, and 18 – 20, the limitation “the split electric rice cooker”, line 1, renders the claims indefinite, because there is insufficient antecedent basis for the limitation in claim 1, from which the claims depend. Claim 1 recited “an electric rice cooker”. For examination purposes, the limitation is construed to be reciting “the electric rice cooker”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10, 12 – 13, 15, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHAN (US 2014/0008133 A1, previously cited), in view of CHU (US 2002/0088795 A1, previously cited).
Regarding claim 1, Chan discloses
	a base [scale 800 with platform 810, fig. 8B] provided with a weighing-device mounting groove [inner surfaces of housing wall 210, shown with four sides, fig. 8B] at a bottom thereof [housing wall 210 positioned downward from top plate 205, fig. 2];
	a weighing device provided in the weighing-device mounting groove [load cell 300, with sensor 630, fig. 6, and associated structures/features/components], the weighing device comprising a weighing sensor [load cell 300, fig. 3] and a support leg connected with the weighing sensor [foot member bearing walls 560, 562, and 564, fig. 5A]; and
	a press cover provided to the bottom of the base and shielding the weighing-device mounting groove [back wall 260, fig. 7], in which the support leg penetrates downwards through the press cover [foot member bearing walls 560, 562, and 564 extend downward from back wall 260, fig. 7];
	wherein the weighing sensor being fixed in the weighing-device mounting groove [load cell 300 positioned in housing wall 210, fig. 7] and comprising a body portion [outer portion 310, fig. 3] and a cantilever weighing portion [deflectable member 340, inner portion 320, left beam 350, and right beam 352, fig. 3], the cantilever weighing portion being provided [deflectable member 340, inner portion 320, left beam 350, and right beam 352 connected to outer portion 310, fig. 3];
	wherein a limiting plate is provided in the weighing-device mounting groove [horizontal surfaces of snap fit engagement members 550 and 552, fig. 7; considered as a plate,; horizontal surfaces are positioned within volume bound by housing wall 210, fig. 7], the cantilever weighing portion is located below the limiting plate [deflectable member 340, inner portion 320, left beam 350, and right beam 352 are below horizontal surfaces of snap fit engagement members 550 and 552, fig. 7], and when the cantilever weighing portion is bent upwards and deformed with respect to the body portion [housing 200 transmits load to outer portion 310 of load cell 300, fig. 1; deflectable member 340, inner portion 320, left beam 350, and right beam 352 are bent up with respect to outer portion 310 being loaded by housing 200, fig. 3 and fig. 7], the limiting plate is apt to abut against the cantilever weighing portion to limit a position of the cantilever weighing portion1 [horizontal surfaces of snap fit engagement members 550 and 552 limit position of  position of inner portion 320, fig. 7].
However, Chan does not explicitly disclose
	an electric rice cooker,
	a cooker body apt to rest on the base and separable with respect to the base;
	a weighing device configured to weigh a weight of the cooker body when the cooker body rests on the base.
Chu discloses a cooking device [cooker 1, electronic oven 2, scale pan 4, and electronic scale 5, fig. 1]; Chu teaches among other limitations
an electric rice cooker [intended use; cooker 1, electronic oven 2, scale pan 4, and electronic scale 5, fig. 1; Applicant's disclosure does not describe cooking rice using a cooker body; scale 800 with platform 810 of Chan, is analogous to Applicant's base, and scale pan 4 and electronic scale 5 of Chu, are analogous to scale 800 with platform 810 of Chan],
	a cooker body apt to rest on the base and separable with respect to the base [cooker 1 and electronic oven 2 are separable from scale pan 4 and electronic scale 5, fig. 1];
	a weighing device configured to weigh a weight of the cooker body [scale pan 4 and electronic scale 5, fig. 1] when the cooker body rests on the base [cooker 1 and electronic oven 2 are placed on scale pan 4 and electronic scale 5, fig. 1].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to associate the scale with platform, of Chan, with weighing a cooker container and oven, as taught by Chu, for the useful purpose of applying a scale to an intended use such as for the weighing of a cooker container [Chu, para. 0004, Summary: "provide a quantitative cooking device which compares a preset value with the measured actual weight of the cooked foods so as to control and determine whether the heating should be continued"].

Regarding claim 2, Chan, and Chu discloses substantially all the limitations as set forth above, such as

Chan further discloses
	a support plate [horizontal portions of housing snap fit engagement members 230 and 232, fig. 7] and a vertical snapping plate [snap fit engagement members 550 and 552, fig. 7] are provided in the weighing-device mounting groove [housing wall 210, fig. 7], and the weighing sensor is sandwiched between the vertical snapping plate and the support plate [load cell 300 positioned between snap fit engagement members 550 and 552, and horizontal portions of housing snap fit engagement members 230 and 232, fig. 7].

Regarding claim 3, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the support plate, and the weighing-device mounting groove.
Chan further discloses
	a second support plate [horizontal portions of housing snap fit engagement members 230 and 232, fig. 7], and a fourth support plate [horizontal portions of housing snap fit engagement members 230 and 232, fig. 7]; the first support plate, the second support plate, the third support plate, and the fourth support plate are provided to a first side wall, a second side wall, a third side wall and a fourth side wall [inner surfaces of housing wall 210, arranged in a rectangle with four straight sides, fig. 2] of the weighing-device mounting groove respectively [inner surfaces of housing wall 210, arranged in a rectangle, fig. 2]; the first side wall, [inner surfaces of housing wall 210, arranged in a rectangle with four adjoined straight sides, fig. 2].
	Chan discloses the claimed invention except for a first support plate and a third support plate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange for duplication of two snap fit engagement members to be for snap fit engagement members, for the purpose of increasing reliability of engagement to a load cell ["snap fit engagement members or arms 230, 232 configured to engage a perimeter of the outer portion of the non-deflectable portion of the load cell, which helps maintain the load cell in a stable position. The housing snap fit engagement members 230, 232 generally may be placed anywhere along the footprint of the wall", para. 0025, Detailed Description], since It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Regarding claim 4, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the body portion, and the cantilever weighing portion.
	Chan further discloses
	the body portion is an annular frame body [outer portion 310 is a frame shape, fig. 3], and the cantilever weighing portion is provided within the body portion [deflectable member 340, inner portion 320, left beam 350, and right beam 352, are within and attached to outer portion 310, fig. 3].

Regarding claim 5, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the split electric rice cooker, the body portion, and the cantilever weighing portion.
	Chan further discloses
	a first cantilever [deflectable member 340 and transverse section 354, fig. 3]  and a second cantilever [inner portion 320, left beam 350, and right beam 352, fig. 3]; the first cantilever is T-shaped and comprises a transverse section and a longitudinal section [deflectable member 340 and transverse section 354, form a T shape and are perpendicular to each other, fig. 3]; the longitudinal section is connected with the body portion [deflectable member 340 is connected to outer portion 310, fig. 3], and two ends of the transverse section are separately provided with the second cantilever [transverse section 354 at two ends support two separate inner portion 320, left beam 350, and right beam 352, fig. 3].

Regarding claim 6, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the body portion, the cantilever weighing portion, and the support leg.
Chan further discloses
	a first cantilever [deflectable member 340 and transverse section 354, fig. 3] and a second cantilever [inner portion 320, left beam 350, and right beam 352, fig. 3]; the first cantilever is fixed with the body portion [deflectable member 340 is connected to outer portion 310, fig. 3]; the second cantilever is fixed with the first cantilever [inner portion 320, left beam 350, and right beam 352 are attached to transverse section 354, fig. 3] and also fixed with the support leg [inner portion 320, left beam 350, and right beam 352, fig. 3; when deflected with respect to outer portion 310, interact with ribs 516 which are connected to foot member bearing walls 560, 562, and 564, fig. 5A].

Regarding claim 7, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the first cantilever, and the second cantilever.
	Chan further discloses
	the second cantilever is located at each of two sides of the first cantilever [left beam 350, and right beam 352 are located to either side of deflectable member 340, fig. 3].

Regarding claim 8, Chan, and Chu discloses substantially all the limitations as set forth above, such as

Chan further discloses
	the body portion comprises: a first frame bar [outer portion 310 is a frame shape with four straight sections, fig. 3], a second frame bar [outer portion 310 is a frame shape with four straight sections, fig. 3], a third frame bar [outer portion 310 is a frame shape with four straight sections, fig. 3], and a fourth frame bar [outer portion 310 is a frame shape with four straight sections, fig. 3] connected successively [outer portion 310 is a frame shape with four straight sections forming a frame, fig. 3]; the first frame bar is adjacent to the transverse section [one straight section of outer portion 310 is adjacent to transverse section 354, fig. 3]; the first frame bar, the second frame bar, the third frame bar, and the fourth frame bar [outer portion 310 is a frame shape with four straight sections, fig. 3] are apt to abut against the first support plate, the second support plate, the third support plate, and the fourth support plate respectively [four straight sections of outer portion 310 abut against horizontal portions and duplication of horizontal portions of housing snap fit engagement members 230 and 232, fig. 7].

Regarding claim 9, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the first support plate, the third support plate, the first frame bar, the transverse section, and the fourth support plate.
Chan further discloses
[horizontal surface of housing snap fit engagement members 230 and 232, horizontal surface of vertical flanges 220, and housing planar bearing surface 240, fig. 2];
	the third support plate has an inverted two-step structure [horizontal surface of housing snap fit engagement members 230 and 232, horizontal surface of end of housing wall 210, and housing planar bearing surface 240, fig. 2];
	the first frame bar is apt to abut against a bottom surface of a second step of the first support plate [outer portion 310 interfaces with horizontal surface of vertical flange 220, fig. 2]; the transverse section is suspended below a bottom surface of a first step of the first support plate [when deformed, transverse section 354 is below horizontal surface of housing snap fit engagement members 230 and 232, fig. 2]; the first step of the first support plate constitutes a limiting plate [horizontal surface of housing snap fit engagement members 230 and 232 limit movement of outer portion 310, fig. 2]; and the third frame bar is apt to abut against a bottom surface of a first step of the third support plate [horizontal surface of housing snap fit engagement members 230 and 232 limit movement of outer portion 310, fig. 2].

Regarding claim 10, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the cantilever weighing portion, the body portion, and the weighing sensor.
Chan further discloses
[deflectable member 340, inner portion 320, left beam 350, and right beam 352, fig. 3] and a limiting plate is L [deflectable member 340, inner portion 320, left beam 350, and right beam 352, fig. 3, have a vertical distance to housing snap fit engagement members 230 and 232, fig. 2], a deformation displacement of the cantilever weighing portion [deflectable member 340, inner portion 320, left beam 350, and right beam 352, fig. 3] with respect to the body portion [deflectable member 340, inner portion 320, left beam 350, and right beam 352 displace with respect to outer portion 310 when a mass is placed on scale 800, fig. 8B] is S when the weighing sensor is in a maximum range, and L<=S [intended use of weighing device; displacement of deflectable member 340, inner portion 320, left beam 350, and right beam 352 when a mass is present, fig. 3, is greater than separation distance between deflectable member 340, inner portion 320, left beam 350, and right beam 352, fig. 3 to horizontal surface of housing snap fit engagement members 230 and 232, fig. 2 when mass is not present].

Regarding claim 12, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the support leg, and the second cantilever.
	Chan further discloses
	the support leg comprises a support-leg body [foot member bearing walls 560, 562, and 564, fig. 5A] and a support block provided to the support-leg body [array of ribs 516, connected to foot member bearing walls 560, 562, and 564, fig. 5A], the support block being fixed [array of ribs 516 interface with inner portion 320, left beam 350, and right beam 352, when deflected, fig. 5A].

Regarding claim 13, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the first cantilever, and the second cantilever.
	Chan further discloses
	respective lower surfaces of the first cantilever and the second cantilever are flush with each other [deflectable member 340 and transverse section 354 are flush with, inner portion 320, left beam 350, and right beam 352, at inner portion 320, fig. 3], and both abut against an upper surface of the support block [inner portion 320, fig. 3 interfaces with array of ribs 516, when deflected, fig. 5A].

Regarding claim 15, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the support block, and the two second cantilevers.
	Chan further discloses
	a distance between facing-away outer sides of the two second cantilevers is greater than or equal to a transverse length of the support block [outer edges of inner portion 320, fig. 3 are further apart than width of portions of array of ribs 516, fig. 5A].

Regarding claim 18, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the second cantilevers, and the first cantilever.
	Chan further discloses
	the second cantilevers at two sides of the first cantilever are arranged symmetrically [inner portion 320, left beam 350, and right beam 352 are symmetric about longitudinal axis of deflectable member 340, fig. 3], and the first cantilever is spaced apart from and arranged parallel to the second cantilever [deflectable member 340 is parallel to left beam 350, and right beam 352, spaced by load cell aperture 330, fig. 3].

Regarding claim 19, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the press cover, the support leg, and the cantilever weighing portion.
	Chan further discloses
	the press cover and the support leg are integrally formed [foot member bearing walls 560, 562, and 564, fig. 5A, are attached to back wall 260 through housing cap 600, fig. 7], and the support leg is supported on a bottom surface of the cantilever weighing portion [when not deformed, foot member bearing walls 560, 562, and 564, fig. 5A, are aligned with lower surface of deflectable member 340, inner portion 320, left beam 350, and right beam 352, fig. 7] and is able [when deformed and then releasing from deformation, foot member bearing walls 560, 562, and 564, fig. 5A, cause relative motion upward of are deflectable member 340, inner portion 320, left beam 350, and right beam 352, fig. 7]; or
	the press cover is provided with a press-cover clearance hole for the support leg to pass downwards.

Regarding claim 20, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the weighing sensor, the support leg, and the cantilever weighing portion.
	Chan further discloses
	the weighing sensor is provided with a mounting hole [opening formed by top portion 530 of foot member 500, fig. 7], an upper surface of the support leg is fixed with a fixing column [foot member bearing walls 560, 562, and 564 are positioned by flange 525, fig. 5A], the fixing column is provided through the mounting hole [flange 525 supported by top portion 530, fig. 7] and has an upper end formed with a diameter-enlarged portion [flange 525 has diameter, fig. 5A], and a radial dimension of the diameter-enlarged portion is larger than a radial dimension of the mounting hole [diameter of flange 525 is larger than horizontal spacing dimension between top portion curved portions, fig. 5A], such that the weighing sensor is clamped and fixed between the diameter-enlarged portion and the support leg [load cell 300 is positioned between outer dimension of flange 525 and upper surfaces of foot member bearing walls 560, 562, and 564, fig. 7].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CHAN (US 2014/0008133 A1, previously cited), in view of CHU (US 2002/0088795 A1, previously cited), as applied to claims 1 – 10, 12 – 13, 15, and 18 – 20 above, in view of BRIONES ET AL (US 2016/0327427 A1, previously cited).
Regarding claim 14, Chan, and Chu discloses substantially all the limitations as set forth above, such as
	the electric rice cooker, the second cantilever, the weighing device, and the support block.
However, Chan does not explicitly disclose
	the second cantilever is provided with a mounting hole;
	a weighing-device threaded fastener, and the weighing-device threaded fastener is fixed by being threaded with the support block after passing through the mounting hole from the top downwards.
Briones discloses a weight sensor assembly load cell [load cell 340, fig. 6]; Briones teaches among other limitations
	the second cantilever is provided with a mounting hole [beam 344 with mounting holes 346, fig. 6];
[fastening mechanism, "fastening mechanism (e.g., screws, ...)", para. 0082, fig. 6], and the weighing-device threaded fastener is fixed by being threaded with the support block after passing through the mounting hole from the top downwards ["a plurality of holes 346 for mounting and fixing load cell beams 342-343 and 344 to platform 320 using a suitable attachment mechanism (e.g., screws, pins, nails, etc.)", para. 0082, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to add to the beams of a load cell, of Chan, holes to accommodate attachment mechanisms such as screws for inserting into a platform, as taught by Briones, for the purpose of providing movement guidance to a load cell beam, because one of ordinary skill would be motivated to incorporate readily available features/components such as holes and screws to control movement of a load cell beam [Briones, para. 0082, Detailed Description: "mounting holes 346 may be placed in a configuration that provides linear travel up and down and prevents tilting of platform 320 as it displaces from the weight of medication units"].

Response to Amendment
The Claims, and Drawings filed on 09/25/2020, are acknowledged.

A.	With respect to the drawing objections, for the drawings not showing “a cooker body”, claim 1, and “deformation displacement S”, the Applicant filed replacement drawings, filed on 12/13/2020, which overcomes the drawing objection, because the limitations are shown in the drawings. The replacement drawings are considered as not 

B.	With respect to the rejection of claims 1 under 35 USC 112(b), for the limitation “a split electric rice cooker” rendering the claim indefinite, the Applicant amended claim 1, filed on 12/13/2020, which overcomes the rejection under 35 USC 112(b), because the limitation “split” is deleted from the claim.

C.	With respect to the rejection of claim 1 under 35 USC 112(b), for the limitation “a cooker body” rendering the claim indefinite in view of the specification and drawings, the Applicant amended the drawings, filed on 12/13/2020, which overcomes the rejection under 35 USC 112(b), because “a cooker body” is shown in the drawings.

D.	With respect to the rejection of claims 9 – 10  under 35 USC 112(b), for the limitation “the limiting plate” having insufficient antecedent basis, the Applicant amended claim 1, filed on 12/13/2020, from which the claims depend, which overcomes the rejection under 35 USC 112(b), because “a limiting plate” is recited in claim 1.

E.	With respect to the rejection of claims 10 – 11  under 35 USC 112(b), for the limitations “deformation displacement”, and “the weight to be weighed” having insufficient antecedent basis, the Applicant amended claim 10, and canceled claim 11, filed on 12/13/2020, which overcomes the rejection under 35 USC 112(b), because “a deformation 

F.	With respect to the rejection of claim 11  under 35 USC 112(b), for the limitation “the limiting portion” having insufficient antecedent basis, the Applicant canceled claim 11, filed on 12/13/2020, which overcomes the rejection under 35 USC 112(b).

Response to Argument
The Remarks/Arguments, filed on 09/25/2020, are acknowledged.

A.	With respect to the rejection of claims 1 – 13, and 15 – 20 under 35 USC 103 of Chan, and Chu, the Applicant argues, filed on 12/13/2020, page 8 line 26 and thereafter: ”In contrast to claim 1, Chan does not contemplate there is a limiting plate provided in the weighing-device mounting groove. As such, Chan cannot be understood as teaching or suggesting “a limiting plate is provided in the weighing-device mounting groove, the cantilever weighing portion is located below the limiting plate, and when the cantilever weighing portion is bent upwards and deformed with respect to the body portion, the limiting plate is apt to abut against the cantilever weighing portion to limit a position of the cantilever weighing portion” as recited in claim 1 and identified above. Thus, Chan cannot be understood as teaching or suggesting the features identified above as recited in claim 1. The other cited references, Chu, do not appear to cure the aforementioned deficiencies of Chan. Thus, the proposed combinations of Chan and Chu do not teach or suggest each and every feature of claim 1, and claim 1 is allowable. For other pending claims depending from respective ones of claims 1, by virtue of their dependencies and as well as the individual features they recite, these claims are also allowable.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 13, and 15 – 20 under 35 USC 103 of Chan, and Chu have been fully considered but they are not persuasive. First, claims 11, and 16 – 17 are canceled, filed on 12/13/2020. The rejection of claims 1 – 10, 12 – 13, 15, and 18 – 20 under 35 USC 103 of Chan, and Chu is respectfully maintained. Upon further consideration, a new rejection of claim 1 is made, in view of the amendments filed on 12/13/2020, in which the limitations before “or”, line 16, are positively recited, because the limitations after “or” are deleted. A new rejection of claim 1 is made in view of the newly positively recited limitations, such as, among others: “a limiting plate is provided in the weighing-device mounting groove, the cantilever weighing portion is located below the limiting plate, and when the cantilever weighing portion is bent upwards and deformed with respect to the body portion, the limiting plate is apt to abut against the cantilever weighing portion to limit a position of the cantilever weighing portion ", line 12. Claims 1 – 10, 12 – 15, and 18 – 20 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 10, 12 – 13, 15, and 18 – 20 are changed in scope. The newly amended limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of new citations from the previously cited Chan reference. The Applicant's arguments are not persuasive when previously cited Chan, and Chu are considered, because it is respectfully argued that Chan, and Chu disclose/suggest all the limitations in claims 1 – 10, 12 – 13, 15, and 18 – 20, in a new rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that Chan does not disclose/suggest the newly positively recited limitations “a limiting plate is provided in the weighing-device mounting groove, the cantilever weighing portion is located below the limiting plate, and when the cantilever weighing portion is bent upwards and deformed with respect to the body portion, the limiting plate is apt to abut against the cantilever weighing portion to limit a position of the cantilever weighing portion”, it is respectfully argued that alternative citations and interpretations of Chan load cell 300 and associated structures/features/components disclose/suggest the positively recited claim 1 limitations, see above: [Chan, a limiting plate is provided in the weighing-device mounting groove [horizontal surfaces of snap fit engagement members 550 and 552, fig. 7; considered as a plate,; horizontal surfaces are positioned within volume bound by housing wall 210, fig. 7], the cantilever weighing portion is located below the limiting plate [deflectable member 340, inner portion 320, left beam 350, and right beam 352 are below horizontal surfaces of snap fit engagement members 550 and 552, fig. 7], and when the cantilever weighing portion is bent upwards and deformed with respect to the body portion [housing 200 transmits load to outer portion 310 of load cell 300, fig. 1; deflectable member 340, inner portion 320, left beam 350, and right beam 352 are bent up with respect to outer portion 310 being loaded by housing 200, fig. 3 and fig. 7], the limiting plate is apt to abut against the cantilever weighing portion to limit a position of the cantilever weighing portion [horizontal surfaces of snap fit engagement members 550 and 552 limit position of  position of inner portion 320, fig. 7]].

Conclusion

LIANG (US 4,724,914) discloses a scale with a load-cell and cantilever structures.

Applicant’s amendment of claim 1 positively recites limitations, such as, among others: “a limiting plate is provided in the weighing-device mounting groove, the cantilever weighing portion is located below the limiting plate, and when the cantilever weighing portion is bent upwards and deformed with respect to the body portion, the limiting plate is apt to abut against the cantilever weighing portion to limit a position of the cantilever weighing portion ", line 12. Claims 1 – 10, 12 – 15, and 18 – 20 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 10, 12 – 15, and 18 – 20 are changed in scope.
Applicant's amendment necessitated the new rejection presented in this Office action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/09/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alternative citations and interpretations of Chan load cell 300 and associated structures/features/components are necessitated by amendment, filed on 12/13/2020, because the limitations preceding “or”, line 16, are now positively recited.